Citation Nr: 9920274	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  90-52 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a temporal 
mandibular joint (TMJ) disorder, including arthritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder (PTSD)).

3.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis and disc disease, currently rated as 
20 percent disabling.

4.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for bilateral varicose 
veins.

5.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from April 1986 to April 
1990.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  The Board of Veterans' Appeals remanded the 
case in June 1991, November 1994, and March 1997.  The 
appellant has relocated to North Carolina, and the Winston-
Salem RO acquired original jurisdiction in this case in April 
1997.

The appellant raised a claim of entitlement to service 
connection for PTSD in a statement of December 1992; the 
statement also expressed disagreement with the October 1992 
denial of service connection for an adjustment disorder 
(claimed as depression).  In April 1996, the RO adjudicated 
and denied service connection for PTSD as a discrete claim, 
notifying the appellant of the decision and of her appellate 
rights by letter of April 19, 1996.  The appellant has not 
filed a notice of disagreement (NOD) with that denial, and 
the issue of entitlement to service connection for PTSD is 
not before the Board.

In a December 1996 informal hearing presentation, the 
appellant's representative argued that the Board should 
consider entitlement to secondary service connection for each 
of the disorders for which the appellant claims entitlement 
to service connection.  See 38 C.F.R. § 3.310(a) (1998).  The 
RO has not adjudicated entitlement to secondary service 
connection for any issue now in appellate status.  In March 
1997 the Board referred the matter of secondary service 
connection to the RO for appropriate action.  The matter 
remains unadjudicated, and the Board renews the referral.

A statement of April 1991 could be construed as a claim of 
entitlement to service connection for a neck disorder.  A 
statement of May 1992 appears to raise a claim for loss of 
circulation and for separate rating for the scars caused by 
her service-connected skin disorder.  Those matters, referred 
to the RO in March 1997, remain unadjudicated and are again 
referred to the RO for appropriate action.

Appellate review of the claims of entitlement to service 
connection for TMJ disorder and an acquired psychiatric 
disorder other than PTSD, and of the claim for increased 
rating for lumbosacral strain with traumatic arthritis and 
disc disease, currently evaluated as 20 percent disabling, is 
deferred until the case returns from the REMAND herein.


FINDINGS OF FACT

1.  Bilateral varicose veins have been mild, with no 
symptoms, at all pertinent times since service.

2.  On examination for separation from service, and until 
September 28, 1990, there was no objective medical evidence 
of hemorrhoids.

3.  From September 28, 1990, until January 3, 1991, there is 
evidence of large hemorrhoids, with excessive redundant 
tissue.

4.  From January 3, 1991, there is evidence of no more than a 
possible mild internal hemorrhoid on one occasion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
varicose veins have not been met at any time since separation 
from service.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998), and § 4.104, Diagnostic Code 7120 
(1997 and 1998).

2.  The criteria for a compensable evaluation for hemorrhoids 
were not met prior to September 28, 1990.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.21, 4.114, 
Diagnostic Code 7336 (1998).

3.  The criteria for a ten percent evaluation, and not more, 
for hemorrhoids, were met from September 28, 1990, to January 
3, 1991.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.21, 4.114, Diagnostic Code 7336 (1998).

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met since January 3, 1991.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.21, 4.114, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include a diagnosis of hemorrhoids on 
post-partem examination in January 1990.  On separation 
examination in February 1990, the anus and rectum were 
normal, although the appellant reported a history of 
hemorrhoids since 1989, treated with Anusol with good 
results.  On the appellant's application for disability 
compensation, she claimed external hemorrhoids with recurrent 
bleeding since June 1989.  On VA examination in June 1990 
external hemorrhoids were not present, and the examiner made 
no findings with respect to internal hemorrhoids.  However, a 
diagnosis of hemorrhoids was given.  There were greater and 
lesser varicose veins, not particularly prominent.  No 
surgery or treatment was felt necessary.  The diagnosis was 
mild varicose veins, lower extremities.

On September 28, 1990, the appellant complained of 
hemorrhoids of two years' duration.  On examination, she had 
large internal and external hemorrhoids.  She was advised to 
use sitz baths and scheduled for surgical consultation.  
Outpatient surgical consultation on January 3, 1991, found 
minimal to moderate internal hemorrhoids.  The appellant 
underwent anoproctoscopy and banding for minimal to moderate 
internal hemorrhoids.  Follow-up treatment was Procto-Foam as 
needed.

On VA examination on August 19, 1991, the appellant 
complained of varicose veins of the posterior left calf and 
of the anterior right calf that itched, caused leg cramps, 
and swelled with prolonged standing or walking.  She said 
pain resolved quickly with sitting and elevating the legs.  
She complained of big hemorrhoids that bled and hurt, without 
relief from stool softeners, but with some relief from 
Metamucil.  Examination revealed small varicosities of the 
postero-superior left leg, the latero-superior right calf, 
and of the right posterior calf area.  They were not very 
swollen and they were not thrombosed or tender.  Rectal 
examination revealed some circumferential skin tags about the 
anus, and a prominence just inside the anus consistent with 
mild internal hemorrhoids on palpation.  The hemorrhoids did 
not prolapse with the Valsalva maneuver.  The diagnoses were 
varicose veins, mild on current examination, and internal and 
external hemorrhoids.

In an October 1991 statement, the appellant reported swelling 
and cramping of her legs in the area of her varicose veins 
when she walked around.

In February 1992, the appellant sought outpatient care for 
hemorrhoids, requesting referral to the surgical clinic.  The 
assessment was history of hemorrhoids.  A list of the 
appellant's VA clinic appointments for 1990 through 1992, 
inclusive, received in December 1998 from Biloxi VA Medical 
Center (VAMC) shows the appellant canceled a surgical 
appointment scheduled for February 27, 1992.

On VA examination in August 1992, the appellant reported a 
several year history of varicose veins of both legs without 
any history of thrombophlebitis or use of anti-coagulant 
medication.  Subjectively, she complained of leg pain and 
cramping and tingling feet.  Objectively, there were a few 
superficial varicosities, nonthrombosed and nontender.  The 
diagnosis was superficial varicosities.

On VA examination in September 1997, the appellant reported 
hemorrhoids with pain sometimes and no apparent bleeding.  On 
objective examination, there were some hemorrhoidal tags but 
no true external hemorrhoids and no true internal hemorrhoids 
to digital examination.  The stool was negative for blood.  
Specifically negative were findings for bleeding, soiling, 
incontinence/diarrhea, tenesmus, dehydration, malnutrition, 
anemia, and fecal leakage.  Regarding frequency, the 
appellant reported problems were constant.  The diagnosis was 
hemorrhoidal tags without true internal or external 
hemorrhoids.

On VA examination in January 1998, the appellant reported a 
10-year history of bilateral varicose veins below the knee.  
She reported she gave up work as a waitress because her legs 
ached when she worked.  She described cramps of the legs 
while in bed at night, and also occasional tight or numb 
tingling sensations in either leg from below the knee to 
above.  She did not describe any localized or persistent 
swelling.  She believed she had seen varicose veins in her 
leg on the right side and was uncertain about the left.  She 
was not under treatment.

Objectively, she appeared comfortable.  Ambulation was 
normal.  Peripheral pulse was 60 in the legs.  Standing, the 
right leg had swelling, small, slightly ropy, nontender 
[veins], more on the medial calf from just below the knee to 
just above the ankle, in the distribution of the long or 
great saphenous vein.  Above the knee there was no varicosity 
apparent or palpable and no tenderness.  There was minimal 
increased heat varicosity immediately at the knee, but it was 
not tender.  There were two or three superficial venules on 
the lateral aspect of the leg, but with a very small vein 
apparent in the latera lower third, which was thought a 
normal vein in normal position and not varicosed.  The left 
leg standing had no varicosity visible.  There were small 
superficial venules apparent above the knee on the left and 
below the knee on the medial aspect of the leg.  There were 
no varicosities and no tenderness, swelling or change in 
temperature or coloration.

On supine examination, veins of the right leg were scarcely 
visible, and the valves were judged competent.  The dorsalis 
pedis was brisk.  There was no discoloration of the feet.  No 
other abnormality was noted.  The diagnosis was varicosity, 
right leg, small, great saphenous vein below the knee; left 
leg, no varicosities presently, with small, asymptomatic 
venules below the knee.  The examiner commented that he did 
not believe the appellant's symptoms, described as some 
cramping in bed, some numb and tingling feelings in the legs 
at times, were due to the small varicosities found in the 
right leg.


II.  Analysis

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.  The RO has executed 
multiple ratings during the long history of this appeal, 
considering evidence as it entered the record, confirming and 
continuing noncompensable ratings incrementally over time.  
The appellant has argued the merits of her claim coincident 
with each submission of evidence and subsequent rating 
decision.  A staged rating under Fenderson, 12 Vet. App. 119, 
is little different.  Therefore, she suffers no deprivation 
of due process in the Board's action.

The veteran has presented a well-grounded claim for higher 
evaluations for hemorrhoids and varicose veins, having 
appealed the initial grant of entitlement to service 
connection.  38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

VA has afforded the appellant all practicable assistance to 
assemble her medical records and to provide contemporaneous 
examinations.  The appellant has not informed VA of any 
source of evidence pertinent to the claims now under 
appellate review that VA has not obtained or attempted to 
obtain.  She failed to respond to a June 1997 letter from the 
RO requesting she identify any VA facilities at which she had 
been treated for hemorrhoids since February 1992.  There is 
no current reason to believe records exist of VA treatment of 
hemorrhoids that are constructively but not actually of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA 
has discharged its duty to assist the appellant to develop 
the facts pertinent to her claim.

A.  Varicose Veins

During the course of the veteran's appeal from the initial 
grant of service connection for varicose veins, the criteria 
for evaluating varicose veins have been revised.  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, the revised 
regulations may not be applied prior to their effective date, 
unless retroactivity is specifically provided for by the 
Secretary.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998); 
citing Allin v. Brown, 6 Vet. App. 207, 211 (1994).

The regulations for evaluating cardiovascular disorders were 
changed effective January 12, 1998.  See 62 Fed. Reg. 65219 
(December 11, 1997).  Accordingly, the Board must consider 
whether, prior to January 12, 1998, the appellant's bilateral 
varicose veins met the criteria for a higher evaluation under 
the old criteria.  From the effective date of the 
regulations, the Board will consider whether the old or the 
new criteria is more favorable, and, if neither is more 
favorable, apply the new criteria.

Under the old criteria, varicose veins that were mild, or 
with no symptoms, were evaluated as noncompensable.  Moderate 
varicose veins, with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, bilateral or unilateral, were evaluated as 10 
percent disabling.  Moderately severe varicose veins, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion, with no involvement of the deep circulation, 
were evaluated as 20 percent disabling for unilateral 
involvement or 30 percent disabling for bilateral 
involvement.  A severe condition, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, with 
marked distortion  and sacculation, with edema and episodes 
of ulceration and no involvement of the deep circulation, 
were evaluated as 40 percent disabling for a unilateral 
condition and 50 percent disabling for a bilateral condition.  
A pronounced condition, unilateral or bilateral, including 
the findings for a serious condition, and with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation, was evaluated as 50 percent disabling for a 
unilateral condition and 60 percent disabling for a bilateral 
condition.  Severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
were to be rated as moderately severe.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The veteran's varicosities of the lower extremities have 
consistently been reported on examination to be mild, with no 
tenderness or thrombosis.  The appellant has attributed 
symptoms of pain, itching, aching, numbness and tingling to 
her varicose veins.  As a lay person, she is not competent to 
attribute symptoms to diagnoses, because she lacks the 
medical expertise to make such attribution.  See Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Thus, the appellant's 
August 1991 report to the VA examiner of aching and swelling 
with prolonged standing or walking relieved by sitting and 
elevation of the legs is not probative evidence of the 
severity of her varicose veins absent medical attribution of 
the symptoms to that cause.  This is not a matter of her 
credibility.  The truth of her report need not be questioned 
where, presuming it true that she has aching and swelling 
with prolonged standing, attribution to a cause is beyond her 
competence.

The January 1998 VA examiner opined that symptoms the 
appellant attributed to varicose veins were not due to them.  
Weighing the lay medical opinion of the appellant against 
that of the medical professional, the weight of the evidence 
clearly favors the medical opinion.  The Board finds that the 
preponderance of the evidence is that the symptoms reported 
by the appellant are not attributable to her varicose veins.

Under the revised rating criteria, asymptomatic palpable or 
visible varicose veins are noncompensably disabling.  
Intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent.  Persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema is rated 20 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).  "These evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.  Id., note.

The appellant has not sought treatment for her varicose 
veins.  No examiner has ever recommended treatment.  The 
veins, bilaterally, are consistently described on examination 
as not particularly prominent, superficial, and, most 
recently, not even present in the left leg.  There is no 
diagnosis of involvement in the thighs.  They are 
consistently not tender and not thrombosed.

The August 1991 and the January 1998 examiner noted slight 
swelling of the varicosities, the former bilaterally, the 
latter only of the right extremity.  No examiner has ever 
found either extremity to be edematous.  The regulation 
provides for a 10 percent rating for "intermittent" edema 
of an extremity.  Diagnostic Code 7120.  "Edema" is the 
presence of abnormally large amounts of fluid in the 
intercellular tissue spaces of the body.  Dorland's 
Illustrated Medical Dictionary 530 (27th ed. 1988).  
"Swelling" is a transient abnormal enlargement or increase 
in volume of a part or area not caused by proliferation of 
cells.  Dorland's Illustrated Medical Dictionary 1623 (27th 
ed. 1988).

There is no medical evidence that the veteran has ever 
experienced edema of either lower extremity.  She has had 
slight varicosities described as "not very swollen" in 1991 
and small, slightly ropy and non-tender (on the right only) 
in 1998.  Given that there is no evidence that she has ever 
met the criterion of having edema of either extremity, the 
preponderance of the evidence is against her claim of 
entitlement to a compensable rating for bilateral varicose 
veins at any time since the grant of service connection under 
either the old or the new rating criteria.

B.  Hemorrhoids

Hemorrhoids, external or internal, are rated zero percent 
disabling if mild or moderate; they are rated 10 percent 
disabling if large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; and they 
are rated 20 percent disabling with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  It is not expected that a disability 
will show all of findings specified in the rating criteria 
for that disability.  See 38 C.F.R. § 4.21 (1998).

The evidence provides no objective indication of persistent 
bleeding, secondary anemia, or fissures attributable to 
hemorrhoids during any time with which the appellant's claim 
is concerned.  There is no basis for a 20 percent rating.

On initial VA examination in June 1990, the appellant had no 
external hemorrhoids.  The examination report does not 
affirmatively indicate the presence of internal hemorrhoids, 
but hemorrhoids are diagnosed.  There is, however, no 
objective evidence that the hemorrhoids were large or 
thrombosed, or that they were irreducible, with excessive 
redundant tissue, or that they were frequently recurring.  
There is no evidence to support a rating higher than 
noncompensable as of the date of that examination.

However, the veteran sought treatment for hemorrhoids on 
September 28, 1990, and she had, at that time, large internal 
and external hemorrhoids.  The hemorrhoids were of sufficient 
severity that she was scheduled for and underwent a surgical 
consultation, after which she underwent a banding procedure 
for her internal hemorrhoids, which were assessed by the 
surgeon as minimal to moderate by the time she underwent the 
procedure.  The need for the banding procedure is evidence of 
excessive redundant tissue prior to the banding.  
Accordingly, as of September 28, 1990, and until the January 
3, 1991, banding, the evidence is at least in equipoise that 
the veteran had large, irreducible, hemorrhoids, with 
excessive redundant tissue.  

Since that time, however, there is no objective medical 
evidence to support the appellant's claim of entitlement to a 
higher evaluation than noncompensable.  Although she has 
asked for surgical consultation, she has not followed 
through.  She has evidenced no external hemorrhoids on VA 
examinations, and has only on one occasion, August 1991, had 
a mild internal hemorrhoid.  Since that time, she has had no 
true internal or external hemorrhoids on examination.

The January 3, 1991, anoproctoscopic examination provided a 
direct view of the status of her internal hemorrhoids.  The 
scope report is dispositive of their status, which was mild 
to moderate.  Subsequent examinations found the same or found 
no true hemorrhoids.  The August 1991 VA examiner noted only 
skin tags as an external finding in diagnosing external 
hemorrhoids, which is inconsistent with objective observation 
of large hemorrhoids.  In September 1997, the VA examination 
report found no true internal or external hemorrhoids, thus 
revealing that skin tags are not true hemorrhoids.

The appellant has reported large, bleeding hemorrhoids.  She 
has reported constant problems with hemorrhoids 
contemporaneously with the September 1997 VA examination that 
found essentially no hemorrhoids.  The Board finds that the 
reports of large, bleeding, and constantly bothersome 
hemorrhoids are inconsistent with the objective evidence and 
not credible evidence for rating purposes.  The Board 
interprets the February 1992 record of seeking then failing 
to report for treatment as consistent with interpreting her 
testimony about the constancy of problems with hemorrhoids as 
lacking credibility.  The failure to follow through with the 
surgical examination scheduled at her request without any 
further explanation why she did not indicates a lack of 
urgency on her part, consistent with a lack of severity 
sufficient to compel urgency in seeking treatment.

In sum, the evidence supports the conclusion that there were 
internal hemorrhoids with excessive redundant tissue from 
September 28, 1990, until January 3, 1991, from which time 
the preponderance of the evidence shows internal hemorrhoids 
were no more than mild.  External hemorrhoids were described 
only on the September 28, 1990, medical treatment record and 
have not been described or noted on any other occasion since 
service.  The rating schedule does not distinguish between 
internal and external hemorrhoids, providing the several 
ratings for the appropriate findings as to either.  

As the preponderance of the evidence prior to September 28, 
1990, is against finding that the appellant's hemorrhoids met 
the criteria for a 10 percent evaluation, the Board finds 
that they were noncompensable from the effective date of the 
grant of service connection until the date on which they were 
shown to be symptomatic and meeting the criteria for a 
compensable evaluation.

Thereafter, until January 3, 1991, the Board finds the 
evidence at least in equipoise as to whether the appellant 
met the criteria for a 10 percent evaluation, and finds that 
the evidence therefore warrants a 10 percent evaluation from 
September 28, 1990, through January 3, 1991.

Thereafter, the preponderance of the evidence is that the 
condition was mild, at most, with no external hemorrhoids 
noted, and only one occasion of mild internal hemorrhoid on 
examination.

Applying the analytic concept of staged ratings, Fenderson, 
12 Vet. App. 119, and the regulation providing for the 
effective dates of ratings in accordance with the facts 
found, the preponderance of the evidence is against finding 
that either internal or external hemorrhoids demonstrated or 
nearly approximately demonstrated the criteria for a 10 
percent rating from January 3, 1991.



ORDER

Entitlement to a compensable evaluation for bilateral 
varicose veins, on appeal from the initial grant of service 
connection, is denied.

Entitlement to a compensable evaluation for hemorrhoids prior 
to September 28, 1990, and after January 3, 1991, on appeal 
from the initial grant of service connection, is denied.

Entitlement to a ten percent evaluation for hemorrhoids, from 
September 28, 1990, to January 3, 1991, is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.


REMAND

A statement from the appellant of December 1992 disagreed 
with and requested a statement of the case on all issues in 
the November 10, 1992, notice of the October 1992 rating 
decision.  That notice addressed the denial of service 
connection for tubal occlusion.  A SOC of July 1993 addressed 
loss of use of a reproductive organ, which the Board in its 
March 1997 decision deemed a discrete issue.  A SOC has not 
issued addressing service connection for tubal occlusion.  
The RO should issue an SOC, as required.  38 C.F.R. § 19.26 
(1998).

Notwithstanding three remands, several elements of the 
remands remain unexecuted.  A remand by this Board creates 
for the appellant a right to the complete execution of the 
actions ordered in the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The Board instructed the RO in January 1997 to seek a report 
of a certain dental evaluation of her temporal mandibular 
joint that the appellant alleged was done in service and to 
obtain VA outpatient dental reports from a specified time 
period.  The remand further instructed that if obtained, the 
appellant should have an examination to evaluate her TMJ.

The RO obtained the service dental evaluation report.  The RO 
sought VA dental records from the facility at which the 
appellant said she received treatment.  The facility 
responded that it had no records, and the RO sought the 
records from another VA facility.  That facility provided a 
computer generated list of appointment dates, many but not 
all of which were shown as canceled by the appellant, but not 
the clinical records.  There is no indication of any further 
action to obtain the reports from the eight dates not shown 
as canceled by the appellant.  The February 1999 supplemental 
statement of the case (SSOC) merely cited to the list 
indicating the appellant had canceled many appointments in 
denying the claim on readjudication.

VA medical records are constructively part of the record on 
appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
effort to obtain the clinical records for the existence of 
which there is evidence should terminate when the records are 
obtained or an appropriate VA official certifies that the 
appointments listed in the December 3, 1998, computer 
generated list, and not otherwise shown not to have occurred, 
did not occur or the records cannot be produced.

The claims folder reveals the RO made an effort to schedule 
the dental examination ordered in the January1997 remand, 
however, the effort was incomplete.  There were several 
canceled examinations, apparently related to the appellant 
moving outside of the jurisdiction of the facility at which 
it was initially scheduled.  When the RO requested the 
examination be performed at a facility within the appropriate 
jurisdiction, the facility informed the RO it lacked the 
capability to perform the evaluation and advised the RO of 
the VA facility that could do the examination.  There is no 
record the RO requested the examination be done at the 
recommended VA facility.

In addition to instructing the RO to seek dental records from 
a certain date range, the January 1997 remand instructed the 
RO to obtain all VA outpatient records from a certain date to 
the present.  The administrative memoranda of record post-
dating the remand show the RO explicitly requested dental 
records.  The several requests to various VA medical 
facilities identified only dental records as the object of 
inquiry.

The printout of VA clinic appointments mentioned above listed 
seven appointments at a VA mental health clinic, other than 
those shown as canceled, but the reports themselves were not 
provided, and the RO apparently has not requested them.

The January 1997 remand instructed that the appellant have a 
back examination, and on readjudication considering the 
examination report, the RO was to select the most appropriate 
diagnostic code to rate the service-connected back 
disability.  The Examination was done, and the RO selected 
Diagnostic Code 5293, intervertebral disc syndrome, as 
appropriate for rating the disability.

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The examination 
worksheet with which the RO requested the examination and 
identified its scope noted parenthetically that DeLuca v. 
Brown, 8 Vet. App. 202 (1995), applied to the examination.  
Significantly, VA General Counsel has ruled that those 
regulations pertain to Diagnostic Code 5293.  VAOPGCPREC 36-
97.

The September 1997 report of the VA examination of the 
appellant's spine noted several complaints by the appellant 
that indicate the report ought to have adhered to the DeLuca 
examination guidelines, but the report does not.  It is 
essentially unresponsive to questions about whether there is 
objective evidence of flare-ups of the diagnosed disorder, 
the severity of the flare-ups and functional effect on the 
level of disability, or other factors identified in the 
regulations as for consideration in rating the disability.  
The November 1997 examination report addendum merely draws 
the findings of herniated disc into closer relationship to 
the initially service-connected low back sprain and 
highlights the need for a fully informative examination 
report.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC on the 
issue of service connection for 
(fallopian) tubal occlusion in response 
to a notice of disagreement of December 
1992, as required.  38 C.F.R. § 19.26 
(1998).  The appellant and her 
representative must be given notice of 
the time limit within which to perfect an 
appeal from that determination, and they 
must be advised that a timely and 
adequate substantive appeal must be filed 
in order to assure appellate review of 
that claim by the Board.

2.  Request, by circularization if 
necessary, Pensacola VAOPC dental records 
from June 8, September 5, 14, 28, 1990, 
and August 12, 14, and 21, 1991, and 
mental health clinic records from March 
16, April 13, May 4, July 2, and August 
5, 14, and 31, 1992.  If the records are 
not obtained, an appropriate VA official 
should certify that VA cannot produce the 
records, or, alternatively if 
documentation can be produced in 
corroboration, that any or all of the 
scheduled appointments did not occur.  
Associate any information obtained with 
the claims folder.

3.  In requesting that the following 
examination(s) be scheduled, the RO 
should assure that the VA medical center 
has the veteran's current address of 
record.  The VA medical center making 
arrangement for the examination must 
provide the RO sufficient written 
documentation to confirm that notice was 
sent, the date notice was sent, and the 
address to which notice was sent.  Such 
documentation is to be placed in the 
claims folder.  

Schedule the appellant for the following 
VA examination and arrange for review of 
the September 1997 VA examination report 
of the spine:

a.  An examination by an oral surgeon at 
Durham VAMC for the TMJ condition.  (See 
AMIE memorandum of August 27, 1998.)  The 
claims folder is to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  The examiner is asked to review 
the treatment records and particularly 
the TMJ examination report of April 18, 
1990, and determine whether any TMJ 
disorder other than post-operative 
residual nerve injury exists.  Clinical 
findings should be described completely. 

b.  Return the claims folder to the 
examiner who completed the September 1997 
examination report for the appellant's 
spine.  Ask him to review that 
examination report, the lumbar MRI of 
November 1997, and the addendum report of 
Edward V. Spudis, M.D., dated in November 
1997.  The examiner is asked to provide 
an opinion regarding whether there is 
objective evidence of flare-ups of 
symptoms of lumbosacral strain with 
osteoarthritis and decreased 
intervertebral disc space, and if so, the 
extent of increase in disability during 
flare-ups due to additional loss of range 
of motion due to pain, or excess 
fatigability, or incoordination, as set 
forth for consideration in orthopedic 
ratings in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Associate any information obtained with 
the claims folder.  If the same examiner 
is not available, or if the examiner is 
unable to render the requested opinion 
without a current examination of the 
veteran, schedule the veteran for a new 
orthopedic examination in order to obtain 
the requested information.

4.  Readjudicate the claims of 
entitlement to service connection for a 
TMJ condition and for an acquired 
psychiatric disorder, and for an 
increased rating for lumbosacral strain 
with osteoarthritis and decreased 
intervertebral disc space.  If the claim 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The appellant 
and her representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

